DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Claim 13 has been canceled.
Claim 1 has been amended; partial support for the amendment can be found in [0051-0053] of the original specification.
Claims 1-12 have been examined on the merits.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 1, “a secondary battery comprising”, should read “a secondary battery module comprising”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the secondary battery module" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-12 are rejected based on dependency to claim 1.


	Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Werre et al. (US 9,225,035 B1) hereinafter Werre.

Regarding claim 1, Werre discloses a secondary battery module (Fig. 10), comprising: 

a plurality of unit pouch-type secondary batteries (“Lithium-polymer pouch type unit cells”; Col. 1; ln. 15-16; Fig. 10; element 10) sequentially stacked (“linear array”; Col. 1; ln. 28-29; Fig. 10) and 

each including a case (“metallic cell pouches”; Col. 4; ln. 4-5) inherently housing an electrode assembly (“Lithium-polymer pouch type unit cells”; Col. 1; ln. 15-16) and 

a folded portion (“cell flanges 106”; Col. 6; ln. 39; Fig. 10; element 106; Fig. 10 and 13; element 114) in which an end (Fig. 10; element 106) of a sealing portion of the case (Fig. 10; element 10) is folded (Fig. 12); 

    PNG
    media_image1.png
    588
    800
    media_image1.png
    Greyscale

 

    PNG
    media_image2.png
    451
    594
    media_image2.png
    Greyscale
a module case (“thermal interface material 120”; Col. 6, ln. 57; “chill plate”; Col. 6, ln. 58; Fig. 13; element 120 and 122) housing (Fig. 13) the plurality of unit pouch-type secondary batteries (10) and including a cover portion (“thermal interface material 120”; Col.6, ln. 57”; Fig. 13; element 120) covering (col. 6, ln. 54-62) the folded portion (106/114); and 

a protective member (“thermally conductive epoxy 108”; Col. 6, ln. 44; Fig. 12; element 108) provided between (Fig. 10) the folded portion (106/114) and the cover portion (120), and between the folded portion (106/114) and the electrode assembly (inherently housed inside pouch cell 10) and 

the protective member (108) enclosing (Fig. 10) the folded portion (106),

	wherein two adjacent ones (Fig. 10; elements 10) of the plurality of the unit pouch-type secondary batteries (10) have a folded portion (106) respectively, wherein one folded portion (106) of one unit pouch-type secondary battery (10) does not contact (Fig. 10) the other folded portion (106) of the other unit pouch-type secondary battery (10).

    PNG
    media_image1.png
    588
    800
    media_image1.png
    Greyscale

	Regarding the claim limitation “electrode assembly”, it is deemed that a lithium polymer pouch type cell inherently comprises an electrode assembly housed inside a pouch. In this respect, MPEP 2112 sets forth the following: 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Further, when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

The claim limitation “wherein the protective member is separately manufactured and assembled as a part of the secondary battery module in accordance with an arrangement shape of each folded portion”, is considered a product by process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

In this case, both a protective member separately manufactured and a protective member integrally or injection molded would result in an end product of “a protective member provided between the folded portion and the cover portion and between the folded portion and the electrode assembly, and enclosing the folded portion”. In other words, end products including a protective member separately manufactured or a protective member integrally or injection molded, are not structurally different, therefore it is the examiner’s position that Werre anticipates the instant claim.

Alternatively, assuming arguendo that Werre’s invention is structurally different than the instant invention because the protective member is separately manufactured, the Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Werre by separately manufacturing and assembling the protective member as is instantly claimed.

	Regarding claim 5, Werre discloses wherein the sealing portion (annotated Fig. 10; element S) is formed perpendicular (annotated Fig. 10) to a stacking direction (annotated Fig. 10; element X) of the unit pouch-type secondary battery (10), and the folded portion (106) is folded at 60° to 120° (Fig. 10) with respect to the stacking direction (X) of the unit pouch-type secondary battery (10) in an axis (annotated Fig. 10; element Y) perpendicular to the stacking direction (X) of the unit pouch- type secondary battery (10).

    PNG
    media_image3.png
    641
    841
    media_image3.png
    Greyscale



Regarding claim 10, Werre discloses wherein the cover portion (120) of the module case (120, 122) covers (Fig. 13) the plurality of the unit pouch-type secondary batteries (Fig. 13; inner side of element 114).

    PNG
    media_image2.png
    451
    594
    media_image2.png
    Greyscale


Regarding claim 11, Werre discloses wherein the protective member (108/114) is provided between the cover portion (120) and the plurality of the unit pouch-type secondary batteries (10).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Werre et al. (US-9225035-B1) hereinafter Werre, in view of Papathomas (US 2002/0105093 A1).

Werre and/or modified Werre discloses all claim limitations of the present invention as set forth above.

Regarding claim 2, Werre further discloses that the protective member (“epoxy 108”; Col. 6, ln. 44) is “thermally conductive” (Col. 6, ln. 44) and is used as an encapsulant (Col. 6, ln. 32). However, Werre fails to disclose the composition of the protective member (108) or wherein the protective member includes rubber, polyurethane foam, commercial plastic, engineering plastic, or a combination thereof.

Papathomas discloses a resin composition “used as an encapsulant in an electronic package” ([0007]). Papathomas further discloses an “encapsulant composition comprising a resin material, a flexibilizing agent, and a filler material” ([0011]) wherein “thermally conductive and electrically insulating fillers can be used for improving the thermal heat transfer” ([0043]).

In addition, Papathomas discloses wherein the resin may include rubber ([0040]), and engineering plastic ([0038]) and epoxy ([0016]). 

The resin disclosed by Papathomas is not only suitable for use in electronics ([0007]) as an encapsulant ([0011]) but it is also thermally conductive ([0043]) and epoxy based ([0016]). Papathomas is therefore reasonably pertinent to the need disclosed by Werre for a thermally conductive epoxy resin. Thus, Werre and Papathomas are analogous art.

Therefore, it would have been obvious to one of ordinary skill in the art to have modified Werre by employing the resin disclosed by Papathomas (including an epoxy, thermally conductive filler, engineering plastic and /or rubber ) as the epoxy resin disclosed by Werre in order to improve the thermal heat transfer properties of the resin as disclosed by Papathomas.

Regarding claim 6, modified Werre discloses all claim limiations of the present invention as set forth above. Modified Werre further discloses wherein the rubber ([0040]) includes styrene-butadiene rubber (“copolymers of butadiene and styrene”; [0040]), butyl rubber ([0040]), or a combination thereof (“it may also advantageous to blend the various types of flexibilizers”; [0041]).

Regarding claim 8, modified Werre discloses all claim limiations of the present invention as set forth above. Modified Werre further discloses wherein the engineering plastic ([0038]) includes polysulfone (Papathomas [0038]), polyetherimide (Papathomas [0038]), or a combination thereof ( Papathomas [0041]).
 
Claims 1, 5, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2006/0035141A1) in view of Park et al. (US20110274955A1) hereinafter Park.

Regarding claim 1, Lee discloses a pouch type battery (“a pouch-type lithium polymer battery 200”; [0058]; Fig. 5; element 200) comprising:

a case (“a pouch 220”; [0060]; Fig. 6; element 220, 234) housing an electrode assembly (“electrode assembly 210”; [0075]; Fig. 6; element 210), and 

a folded portion (Fig. 6; element 234) in which an end of a sealing portion (annotated Fig. 6; element S) of the case (220, 234) is folded (Fig. 6); and 

a protective member (“resin 233”; [0060]; Fig. 6; element 233) provided between the folded portion (234) and the electrode assembly  (210) and the protective member (233) enclosing (Fig. 6) the folded portion (234).


    PNG
    media_image4.png
    606
    664
    media_image4.png
    Greyscale


However, Lee does not disclose a secondary battery module, comprising: a plurality of unit pouch-type secondary batteries sequentially stacked and each including a case housing an electrode assembly; a module case housing the plurality of unit pouch-type secondary batteries and including a cover portion covering the folded portion; a protective member provided between the folded portion and the cover portion; wherein two adjacent ones of the plurality of the unit pouch-type secondary batteries have a folded portion respectively, wherein one folded portion of one unit pouch-type secondary battery does not contact the other folded portion of the other unit pouch-type secondary battery.

Park discloses that “to increase the capacity of the lithium secondary battery, unit cells manufactured in a pouch type are stacked and electrically connected to assemble a battery pack to thereby provide a lithium secondary battery having required capacity. The size of the battery pack cannot be limitlessly increased and light, compact and high-capacity battery packs are required” ([0006]). 

Park further discloses a pouch-type secondary battery module (Fig. 14), comprising: a plurality of unit pouch-type secondary batteries (“unit battery cells 210”; [0107]; Fig. 14; element 21) sequentially stacked (Fig. 14); 

    PNG
    media_image5.png
    683
    771
    media_image5.png
    Greyscale

a module case (“ a module case 300”; [0107]; Fig. 14; element 30) housing the plurality of unit pouch-type secondary batteries (21) and including a cover portion (annotated Fig. 14; element C).

Lee and Park are analogous art from the same field of endeavor namely the fabrication of pouch type lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Lee by employing a stack of the pouch type batteries disclosed by Lee housed in the module case disclosed by Park. This modification would necessarily result in a configuration wherein two adjacent ones of the plurality of the unit pouch-type secondary batteries have a folded portion respectively, wherein one folded portion of one unit pouch-type secondary battery does not contact the other folded portion of the other unit pouch-type secondary battery, as the protective member of Lee encloses the folded portion and prevents contact with elements outside of the immediate battery. Further, in performing this modification, one of ordinary skill in the art would have reasonably expected to produce a battery having the required capacity for an application in which compact and high-capacity battery packs are required as recognized by Park.

The claim limitation “wherein the protective member is separately manufactured and assembled as a part of the secondary battery module in accordance with an arrangement shape of each folded portion”, is considered a product by process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

In this case, both a protective member separately manufactured and a protective member integrally or injection molded would result in an end product of “a protective member provided between the folded portion and the cover portion and between the folded portion and the electrode assembly, and enclosing the folded portion”. In other words, end products including a protective member separately manufactured or a protective member integrally or injection molded, are not structurally different, therefore it is the examiner’s position that modified Lee renders the instant claim obvious.

Alternatively, the Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04). Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Lee by separately manufacturing and assembling the protective member as is instantly claimed.

Regarding claim 5, modified Lee discloses all claim limitations of the present invention as set forth above. Modified Lee further discloses wherein the sealing portion (S) is formed perpendicular (annotated Fig. 6) to a stacking direction (annotated Fig. 6; element Y) of the unit pouch-type secondary battery (200), and the folded portion (234) is folded at 90° with respect to the stacking direction (Y) of the unit pouch-type secondary battery (200) in an axis (annotated Fig. 6; element X) perpendicular to the stacking direction (Y) of the unit pouch- type secondary battery (200).

    PNG
    media_image6.png
    606
    664
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    594
    602
    media_image7.png
    Greyscale
Regarding claim 9, modified Lee discloses all claim limitations of the present invention as set forth above. Lee further discloses wherein the protective member (233) includes a space (Fig. 6; occupied by element 231 and 232) in which a part for monitoring a state (a protective circuit module 231”; [0060]; Fig. 6; element 231) of the unit pouch-type secondary battery (200) is packaged (Fig. 6; element 231).

Regarding claim 12, modified Lee discloses all claim limitations of the present invention as set forth above. Lee further discloses wherein the folded portion (234) is arranged on only one side (Fig. 5) of the case (220)

    PNG
    media_image8.png
    310
    582
    media_image8.png
    Greyscale




Claims 2-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2006/0035141A1) in view of Park et al. (US20110274955A1) hereinafter Park, as applied to claim 1 above, and further in view of Katchman et al. (US-4128602-A) hereinafter Katchman.

Regarding claim 2, modified Lee discloses all claim limitations of the present invention as set forth above. Lee further discloses that the resin is moldable ([0075]). In addition, Lee discloses in an alternative embodiment that the resin of the protective member is “reinforced plastic compounds, flame-retardant plastic compounds, refractory plastic compounds, equivalents thereof, and mixtures thereof” ([0052]).

However, modified Lee does not disclose wherein the protective member includes rubber, polyurethane foam, commercial plastic, engineering plastic, or a combination thereof.

Katchman discloses “thermoplastic compositions with unexpectedly high impact resistance comprising a polyphenylene ether, a polystyrene and a rubber” (Col. 3, ln. 25-28) to which a flame retardant may be added (Col. 7, ln. 56-60). Katchman further discloses that the resin composition may be “molded to shape” (Col. 3, ln. 38). 

Katchman’s disclosure of a resin composition with an unexpectedly high impact resistance and flame retardant properties addresses the need disclosed by Lee for a reinforced, flame retardant resin or an equivalent. Further, Katchman’s resin proves to be suitable for application in Lee as it is moldable. By providing an improvement to the mechanical strength of conventional polyolefin resins, Katchman discloses a resin composition that would have commended itself to one of ordinary skill in search of a resin suitable for use in Lee’s disclosure. Thus, Katchman is reasonably pertinent to the need disclosed by Lee for a reinforced (i.e. mechanically strong), flame retardant resin. Consequently, Lee and Katchman are analogous art.

Therefore, it would have been obvious to one of ordinary skill to have further modified Lee by employing the resin disclosed by Katchman as the protective member taught by Lee in order to provide a mechanically strong flame retardant, and moldable resin. 

Regarding claim 3, modified Lee discloses all claim limitations of the present invention as set forth above. Modified Lee further discloses wherein the protective member (233) includes a mixture of at least one selected from the group of rubber (Katchman “rubber”; Col. 3, ln. 28), and commercial plastic (Katchman “polystyrene”; Col. 3, ln. 28); and engineering plastic (Katchman “polyphenylene ether”; Col. 3, ln. 28).

Regarding claim 4, modified Lee discloses all claim limitations of the present invention as set forth above. Modified Lee further discloses wherein the protective2Atty Docket No.: PLUS/1914092/US App. No.: 16/534,610member (233) includes 10 to 30% by weight of the engineering plastic (Katchman “Example 5” Table; Col. 11, ln. 10-15), based on 100% by weight of the total amount of commercial plastic (Katchman “polystyrene”; “polyethylene”; “Example 5” Table; Col. 11, ln. 10-15) and engineering plastic (Katchman “Polyphenylene ether (PPO)”; “Example 5” Table; Col. 11, ln. 10-15).

    PNG
    media_image9.png
    161
    295
    media_image9.png
    Greyscale



Regarding claim 7, modified Lee discloses all claim limitations of the present invention as set forth above. Modified Lee further discloses wherein the commercial plastic includes polystyrene, polyethylene, or a combination thereof (Katchman “polystyrene”; “polyethylene”; “Example 5” Table; Col. 11, ln. 10-15).

Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. 

	Regarding applicant’s argument (pg. 14-15) that the electrode tab 234 and 214 of Lee fails to qualify as an end of a sealing portion of the case, the examiner notes that Lee discloses that the pouch (220) is sealed around the electrode tab 214 ([0075]; Fig. 6; elements 220 and 214). The area where the electrode tab (214, 234) and pouch (220) of Lee meet (see Fig. 6) thus qualifies as a sealing portion of the case, an end of which (234) is folded (Fig. 6; element 234).


Further, in the rejection of record, the module case disclosed by
    PNG
    media_image6.png
    606
    664
    media_image6.png
    Greyscale
 Lee was defined by the examiner as including both the pouch (220) and the electrode tab (214, 234), thereby satisfying the limitation “a folded portion (Fig. 6; element 234) in which an end of a sealing portion (annotated Fig. 6; element S) of the case (220, 234) is folded (Fig. 6)”. Applicant has failed to clearly point out why the electrode tab (214, 234) of Lee may not be considered as a sealing portion of the case in combination with the pouch (220) of Lee. 

Regarding arguments that Lee fails to disclose wherein the folded portions of adjacent batteries do not contact each other (pg. 15), the modification of Lee as disclosed above would necessarily result in a configuration wherein two adjacent ones of the plurality of the unit pouch-type secondary batteries have a folded portion respectively, wherein one folded portion of one unit pouch-type secondary battery does not contact the other folded portion of the other unit pouch-type secondary battery, as the protective member of Lee encloses the folded portion and prevents contact with elements outside of the immediate battery.

Further, regarding arguments on the amendment filed 03/07/2022, the claim limitation “wherein the protective member is separately manufactured and assembled as a part of the secondary battery module in accordance with an arrangement shape of each folded portion”, is considered a product by process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

In this case, both a protective member separately manufactured and a protective member integrally or injection molded would result in an end product of “a protective member provided between the folded portion and the cover portion and between the folded portion and the electrode assembly, and enclosing the folded portion”. In other words, end products including a protective member separately manufactured or a protective member integrally or injection molded, are not structurally different, therefore it is the examiner’s position that cited prior art either anticipates (Werre) or renders obvious (modified Lee) the instant claim.

Alternatively, assuming arguendo that cited inventions are structurally different than the instant invention because the protective member is separately manufactured, the Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the cited inventions by separately manufacturing and assembling the protective member as is instantly claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727